                     Case 1:20-mc-00211 Document 1 Filed 05/20/20 Page 1 of 2




                                      U NI T E D S T A T E S DI S T RI C T C O U R T
                              F O R T H E S O U T H E R N DI S T RI C T O F N E W Y O R K


 I N R E:

 A P P LI C A TI O N O F A T V O S A G R OI N D U S T RI A L
 I N V E S TI M E N T O S S. A. U N D E R 2 8 U. S. C. § 1 7 8 2 T O
 T A K E DI S C O V E R Y F R O M B A N C O B I L B A O
 VI Z C A Y A        A R G E N T A RI A,       S. A. ,     I NTES A
 S A N P A O L O S. P. A., N E W Y O R K B R A N C H, L O N E
 S T A R G L O B A L A C Q UI SI TI O N S, L T D, L O N E S T A R                          C as e N o. _ _ _ _ _ _ _ _ _ _ _ _
 G L O B A L A C Q UI SI TI O N S, L L C, L O N E S T A R
 N O R T H A M E RI C A A C Q UI SI TI O N S, L. P., L O N E
 S T A R G L O B A L A C Q UI SI TI O N S ( N Y), L L C, L O N E
 S T A R N O R T H A M E RI C A A C Q UI SI TI O N S, L L C,
 L S F 1 0 B R A ZI L U. S. H O L DI N G S, L L C, M U F G
 B A N K, L T D., N A TI XI S S. A., N E W Y O R K B R A N C H,
 A N D         S U MI T O M O          MI T S UI       B A N KI N G
 C O R P O R A TI O N



  N O TI C E O F A T V O S A G R OI N D U S T RI A L I N V E S TI M E N T O S S. A.’ S A P P LI C A TI O N
        F O R A N O R D E R U N D E R 2 8 U. S. C. § 1 7 8 2 T O T A K E DI S C O V E R Y F R O M
                  R E S P O N D E N T S F O R U S E I N F O R EI G N P R O C E E DI N G

              P L E A S E T A K E N O TI C E t h at, u p o n t h e a c c o m p a n yi n g A p pli c ati o n, t o g et h er wit h t h e

a c c o m p a n yi n g    M e m or a n d u m of L a w, D e cl ar ati o n of L a ur a G a d el h o, D e cl ar ati o n of             Mi c h a el

S a nfili p p o, all e x hi bits att a c h e d t h er et o, a n d all ot h er e vi d e n c e t h e C o urt d e e ms a p pr o pri at e, At v os

A gr oi n d ustri al I n v esti m e nt os S. A will p etiti o n t his C o urt f or a n or d er p urs u a nt t o 2 8 U. S. C. § 1 7 8 2

gr a nti n g t his A p pli c ati o n t o s er v e s u b p o e n as o n r es p o n d e nts L o n e St ar Gl o b al A c q uisiti o ns ( N Y),

L L C, L o n e St ar N ort h A m eri c a A c q uisiti o ns, L L C, L o n e St ar Gl o b al A c q uisiti o ns, Lt d., L o n e St ar

Gl o b al A c q uisiti o ns, L L C, L o n e St ar N ort h A m eri c a A c q uisiti o ns, L. P. , L S F 1 0 Br a zil U. S.

H ol di n gs, L L C , B a n c o Bil b a o Vi z c a y a Ar g e nt ari a S. A. , I nt es a Sa n p a ol o S. p. A., N e w Y or k

Br a n c h,     M U F G B a n k, Lt d., N ati xis S. A., N e w Y or k Br a n c h , a n d S u mit o m o                   Mits ui B a n ki n g

C or p or ati o n.


                                                                      1
            Case 1:20-mc-00211 Document 1 Filed 05/20/20 Page 2 of 2



D at e d:    N e w Y or k, N e w Y or k
             Ma y 1 9 , 2 0 2 0
                                              R es p e ctf ull y s u b mitt e d,
                                               /s/ Mi c h a el S a nfili p p o
                                              K O B R E & KI M L L P
                                              D. F arri n gt o n Y at es
                                              Mi c h a el A. S a nfili p p o
                                              E. M arti n D e L u c a
                                              8 0 0 T hir d A v e n u e
                                              N e w Y or k, N e w Y or k 1 0 0 2 2
                                              t el. + 1 2 1 2 4 8 8 1 2 0 0
                                              f a x. + 1 2 1 2 4 8 8 1 2 2 0

                                              C o u ns el f or A p pli c a nt At v os I n v esti m e nt os




                                          2
